Citation Nr: 1144192	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post (s/p) left ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain.

3.  Entitlement to an initial rating in excess of 10 percent for cervical strain.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 hearing.


FINDINGS OF FACT

1.  The symptoms of the Veteran's left ankle disorder include weakness, tenderness, guarding of movement, limitation of plantar flexion to 20 degrees at the most recent examination, some limitation of dorsiflexion, and instability that has, on occasion, nearly resulted in falls, which symptoms most nearly approximate marked limitation of motion of the ankle.

2.  The Veteran is right handed.

3.  While the Veteran experiences some pain with motion of his left arm, this does not limit the motion of his arm to shoulder level or below.

4.  Flexion of the Veteran's cervical spine is not limited to 30 degrees or less and there is not a combined range of motion of the cervical spine to 170 degrees or less, or of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

5.  Flexion of the Veteran's thoracolumbar spine is not limited to 60 degrees or less and there is not a combined range of motion of the thoracolumbar spine to 120 degrees or less, or of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 20 percent, but no higher, are met for the Veteran's left ankle disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for an initial rating in excess of 10 percent for left shoulder strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).

3.  The criteria for an initial rating in excess of 10 percent for cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for an initial rating in excess of 10 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, with respect to the claim for an increased rating for the Veteran's left ankle disorder, he was provided the requisite notices in a June 2010 letter.  However, the record does not reflect that the Veteran was provided all of these notices prior to the decision on his service connection claim for his left shoulder, neck, and back.  While he was provided with a notice that explained the type of evidence the Veteran could submit in support of his claim, it did not address the other aspects of VCAA notice.  However, the error is harmless because the benefits sought at that time, which were service connection for the Veteran's disabilities for which the Veteran now claims he should receive higher ratings, was granted in full.  For this reason, there was no prejudice to the Veteran with respect to any failure to provide him with proper notice with respect to the aforementioned issues.

The Veteran's claim for higher initial ratings for his, left shoulder strain, cervical strain, and lumbar strain are downstream issues from his claims for entitlement to service connection those disabilities.  The RO granted service connection for the aforementioned disabilities and assigned a separate 10 percent rating for each disability.  The Veteran then filed a notice of disagreement arguing that he should have received higher ratings. In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the Veteran was sent an SOC that addressed the propriety of the ratings which were assigned for his left shoulder strain, cervical strain, and lumbar strain in September 2008.  He was sent a supplemental statement of the case (SSOC) that again addressed these issues in May 2010.  Additionally, the Veteran was sent a letter in October 2008 which explained how VA determines disability ratings and provided the rating criteria specific to the Veteran's shoulder and spine (cervical and lumbar) disabilities.

For this reason, the Board finds that the Veteran received adequate notice and that any notice failures were harmless insofar as they dealt with the issue of service connection for these disabilities, which was granted.

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, treatment records of the Veteran as a military spouse, and written statements that were submitted by the Veteran.  A transcript of the Veteran's testimony at the August 2011 hearing is of record.  The Veteran was also afforded VA examinations with respect to the disabilities which are at issue herein.  The Veteran has not identified any other relevant evidence which has not been obtained, nor does it appear from the record that any such evidence exists.  For these reasons, the Board concludes that VA satisfied its duty to assist the Veteran.


II. Increased and Initial Ratings

The Veteran contends that the respective 10 percent ratings that are currently in effect for his left ankle, left shoulder, cervical spine, and thoracolumbar spine disabilities do not accurately reflect the severity of those disabilities.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  


	A.  Facts

Post-service treatment records reflect complaints of chronic low back pain which was helped by physical therapy.  Posture was normal with some reduced lordosis noted in February 2007.  The Veteran was also treated for cervicalgia and left shoulder problems.  Physical therapy was also helpful.  

The Veteran was afforded a VA contract examination in April 2007.  At that time, the Veteran reported that he had low back pain since 2003 which was accompanied by stiffness.  The pain occurred in the low back daily and lasted for about 3 hours each time.  The pain was aching, sharp, and cramping in nature and the Veteran rated it 4 out of 10 in severity.  The pain is made worse by inactivity such as sleeping and improves with activity.  At the time of pain he could function without medication.  He was treated with physical therapy.  His low back pain did not cause incapacitation or functional limitations.

With regard to his cervical spine, the Veteran reported stiffness and pain that occurred approximately once per month and which lasted for 3 hours.  The pain was localized and sharp in nature and the Veteran rated it 3 out of 10 in severity.  The pain could be elicited by physical activity and relieved by rest.  At the time of the pain, he could function without medication.  He was treated with physical therapy.  His cervical spine disability did not cause incapacitation and there was no functional impairment from this disorder.

With respect to his left shoulder, the Veteran reported that he had weakness, stiffness, and lack of endurance in his shoulder.  He had constant localized pain in the left shoulder that he rated 2 out of 10 in severity.  Pain could be elicited by physical activity and relieved by rest.  At the time of pain he could function without medication.  He was treated with physical therapy.  His shoulder disability did not cause incapacity or functional impairment.

With respect to his left ankle, the Veteran claimed he experienced weakness, stiffness, and giving way of the left ankle.  He had pain in the left ankle that occurred once per week and lasted 1 day.  The Veteran described the pain as crushing and sharp and he rated it a 2 out of 10 in severity.  It could be elicited by physical activity and relieved by rest.  At the time of pain, he could function without medication.  He was treated with physical therapy.  There was no functional impairment from this disability.

The Veteran was able to perform all of his activities of daily living despite his back, neck, shoulder, and ankle pain.

The Veteran is right handed,  Upon examination leg length was equal and examination of the feet did not reveal and signs of abnormal weight bearing,  The Veteran's posture and gait were normal and he did not require an assistive device for ambulation.  

With respect to the left shoulder, it showed some signs of a tender anterior ball.  The ranges of motion of the Veteran's shoulder, with respect to flexion, abduction, and rotation, were all normal.  There was pain at the extremes of flexion and abduction.  The examiner concluded that the Veteran would not be additionally limited with respect to his shoulder after repetitive use.

Examination of the left ankle showed some signs of tenderness of the lateral ankle.  There was no deformity of the ankle.  The Veteran had 20 degrees of dorsiflexion and 45 degrees of plantar flexion with respect to both of his ankles.  The examiner concluded that the Veteran would not be additionally limited with respect to
 his ankle after repetitive use.

Examination of the cervical spine revealed no evidence of radiating pain or muscle spasm.  There was no evidence of tenderness.  There was no ankylosis.  The ranges of motion of the cervical spine were  flexion 45 degrees, extension 45 degrees, left and right lateral flexion were each 45 degrees, and left and right rotation were 80 degrees each.  After repetitive use there was some additional limitation by pain, which was estimated to limit the joint function by 5 degrees.  

Examination of the thoracolumbar spine revealed no evidence of radiating pain with movement.  There was no muscle spasm.  There was tenderness noted at the right lumbar area.  Straight leg raising tests were negative.  The Veteran had full range of motion of his thoracolumbar spine, with pain at the extremes of flexion and extension.  There were no additional limitations after repetitive use.  

Inspection of the spine revealed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disk syndrome with chronic and permanent nerve root involvement.  Gross examination of the muscles was within normal limits. 

The examiner diagnosed lumbar strain, cervical strain, left shoulder strain, and s/p left ankle sprain.  He noted that the effect on the Veteran's daily activity was minimal.

In his April 2008 notice of disagreement, the Veteran noted that service treatment records from 2001 showed a C6-7 disk extrusion and a small C5-6 disc protrusion.  Since that time had to fight with "constant" low neck pain that caused difficulty sleeping.  He felt that this condition contributed to a numb sensation in his lower extremities upon awakening from sleep.  He contended that, contrary to the examiner's report, the motion of his cervical spine was limited by more than 15 degrees due to pain, especially in the morning.

With respect to his low back, the Veteran contended that he had muscle spasms but they just were not present at the time of the examination.  He related that his back pain was constant and often caused him to have to change positions.  He believed that after standing the range of motion of his lumbar spine would be limited by more than 30 degrees.

With respect to the Veteran's left shoulder, the Veteran claimed that despite the findings on examination, pain limited the motion of his arm to shoulder level.  

The Veteran felt that all of his disabilities should be evaluated by magnetic resonance imaging (MRI).

He related that he was dealing with sometimes excruciating pain on a daily basis, and had to change his lifestyle and go to physical therapy in order to manage his pain.  He did not raise any contentions about his left ankle at that time.

On his VA Form 9 received by VA in October 2008, the Veteran contended that all of his disabilities got worse since his previous examination.  As a result, he was afforded another VA examination of his left shoulder strain, lumbar strain, and cervical strain in May 2010.

At the May 2010 examination, the Veteran reported that he experienced weakness, stiffness, lack of endurance, tenderness, and pain with respect to his shoulder.  He did not experience swelling, heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported that he experienced flare ups as often as 3 times per day and they lasted for 2 hours.  Flare ups are precipitated by physical activity.  They are relieved by rest and Motrin.  The Veteran reported that during flare ups he was unable to put pressure or lift more than 20 pounds and that he had discomfort rotating the joint.  He treated his left shoulder with physical therapy and heat.  The claimant denied any incapacitation from his shoulder disability within the last 12 months.  The Veteran reported constant pain and that he could not lift or run.

With respect to his lumbar spine, the Veteran related that he experienced stiffness, fatigue, decreased motion, and numbness.  He did not experience spasms or paresthesias and did not have any bowel or bladder problems that were related to his back.  He reported low back pain that was constant and moderate in nature.  It is exacerbated by physical activity and standing.  It is relieved by rest and by heat/electric stimulation.  At the time of pain he can function with medication.  During flare ups he feels weak, has additional pain, and is unable to bend forward all the way.  The treatment is electric stimulation and physical therapy.  His low back problems did not cause any incapacity in the past 12 months.  The Veteran reported his functional impairments were limited motion, pain with regular or normal activity, and daily stiffness.


With respect to his cervical spine, the Veteran reported that he experienced stiffness, fatigue, decreased motion, and numbness.  He did not experience spasms, paraesthesia, or weakness.  The Veteran reported that his pain was moderate and radiated to the shoulders.  The pain was made worse by activity and stress.  It was relieved by rest or spontaneously.  The Veteran reported he treats his pain with physical therapy and heat.  He reported that during flare ups he has limited rotation and bending of the neck.  This has not caused any incapacitation in the past 12 months.  The Veteran reported the functional impact of limited motion.

The Veteran was again noted to be right handed.  His posture and gait were within normal limits.  Walking was steady and the Veteran did not require any assistive devices for ambulation.  There was some audible clicking of the left shoulder.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, misalignment, or drainage.  There was no subluxation.  There was no ankylosis.  Range of motion of the shoulder was normal, with no additional loss of motion upon repetitive use.

With respect to the Veteran's cervical spine, there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, or atrophy.  Range of motion of the cervical spine was normal with pains at the extremes of flexion, extension, and left and right lateral flexion.  There was no additional limitation after repetitive use.  A neurological examination of the cervical spine was normal.

With respect to the thoracolumbar spine, there was no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  The examination did not reveal and weakness and muscle tone was normal.  Range of motion of the thoracolumbar spine was normal with pain at the extremes of flexion and extension.  There were no additional limitations upon repetition. Inspection of the spine revealed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine. 

 In a letter dated in May 2010 the Veteran asserted that his left ankle disability got worse and that his ankle cracked and popped whenever he tried to rotate it.  He frequently turned his ankle with normal activity.  He also experiences left ankle pain.

In the May 2010 letter the Veteran also attested that the VA contract examiner did not spend enough time with him, and apparently it was also not explained to him that the visit was not for treatment purposes as the Veteran was very upset that he was not provided recommendations as to how to treat his pains.

The Veteran's left ankle was reexamined in July 2010.  At that time, the Veteran reported that he experienced weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, and pain.  He did not experience heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported constant flare ups that lasted all day.  They were always there.  The Veteran rated his ankle pain as 7 out of 10 in severity.  His ankle pain is relieved by physical therapy.  During flare ups the joint pops with motion.  He reported that this disability had not caused any incapacity within the last 12 months.  The Veteran reported that he had difficulty standing and walking and that he was unable to play sports or run.

Upon examination, the Veteran's posture and gait were normal.  Examination of the feet did not reveal any signs of abnormal weight bearing.  The Veteran wore a left ankle brace for support and pain relief.  Examination of the left ankle showed weakness, tenderness, and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, misalignment, or drainage.  There was no subluxation.  There was no deformity or ankylosis of the left ankle.

Range of motion of the left ankle showed 15 out of 20 degrees of dorsiflexion and 20 out of 45 degrees of plantar flexion.  There was no additional limitation of motion after repetition.   An x-ray of the ankle was normal.

The examiner opined that the residuals of the Veteran's in service ankle sprain were pain and weakness.  

In a statement dated in September 2010 the Veteran alleged that the July 2010 report of examination was inadequate.  He contended his left ankle was swollen at the examination and that he did have additional loss of motion upon repetition of motion testing that was not documented on the report of examination.  

At his August 2011 hearing, the Veteran contended that his left ankle is constantly swollen and painful.  He feels pain upon standing for more than 1 hour.  He is restricted in working out and playing sports because his ankle could not sustain the activity.  Motion of the ankle was limited.  He treated his ankle with electric stimulation, having stopped physical therapy in November 2010.  It constantly gives way, which is why he completely stays away from sports.  If he steps on a pebble wrong, it will immediately give way.  He has almost fallen several times because of his ankle giving way.  He is limited in the physical therapy exercises that he can perform due to his ankle's tendency to give way.  

The Veteran contended the motion of his left shoulder was very limited as compare to his right.  He is unable to lift anything more than 20 pounds.  

He reported that he had chronic neck and back pain that was worse in the morning.  He has to modify the way he lives due to constant pain.  In the morning he cannot bend over to tie his shoes.  He can't sit or stand in one position for long so he has to constantly vary what he does.  At work he has to take breaks to take walks and has trouble at social networking events that require a lot of standing.  After a couple of hours he has to sit down.

He reported that his symptoms were about the same as they were at the April and July VA examinations.  

Analysis

	(1)  Left ankle

The Veteran's s/p left ankle strain is rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5271.  Pursuant to this diagnostic code, a 10 percent rating is assigned for moderate limitation of motion of the ankle and a 20 percent rating is assigned for marked limitation of motion of the ankle.  20 percent is the highest rating available pursuant to diagnostic code 5271.  

In this case, the Veteran was limited to 15 out of 20 degrees of dorsiflexion of the left ankle and 20 out of 45 degrees of plantar flexion.  Thus, the Veteran's plantar flexion was reduced by more than 50 percent.  Weakness, tenderness, and guarding of motion were objectively indicated upon examination in July 2010.  Although no signs of instability were found at that examination, the Veteran wore an ankle brace for stability and credibly testified to multiple episodes of his ankle giving way.  Considering all of these symptoms, in addition to the Veteran's ankle pain, with resolution of reasonable doubt in his favor, his symptoms most closely approximate marked limitation of motion of the ankle.

The Board has considered other diagnostic codes related to the ankle, and none of them would yield a higher rating in this case.   There is no ankylosis of the ankle as required for application of diagnostic code 5270.  The highest rating under the other diagnostic codes pertaining to the ankle is 20 percent.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Board has specifically considered the Veteran's symptoms of limited motion, pain, weakness, tenderness, guarding, and giving way in concluding that his symptoms most closely approximately marked limitation of motion of the left ankle.  

Additionally, the benefit of the doubt has been given to the Veteran in awarding the higher rating. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

	2)  Left Shoulder

The Veteran's left shoulder was analogized to tenosynovitis, 38 C.F.R. § 4.71a, diagnostic code 5024, which is rated as degenerative arthritis, diagnostic code 5003.  Pursuant to this diagnostic code, the affected joint is rated on limitation of motion; however, when the degree of limited motion is not compensable, a 10 percent rating may be assigned.  38 C.F.R. § 4.71a, diagnostic code 5003.  Pursuant to diagnostic code 5201, which deals with limitation of motion of the arm, limitation of motion of the arm to shoulder level yields a 20 percent rating, whether or not it involves the dominant arm.  Limitation to midway between the side and shoulder level yields a 20 percent rating for the non-dominant arm, and a 30 percent rating for the dominant arm.  Limitation of motion to 25 degrees from the side yields a 30 percent rating for the non-dominant arm and a 40 percent rating for the dominant arm.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Despite the Veteran's contention in his April 2008 letter that motion of his left arm is limited to shoulder level, this was not objectively shown to be the case.  First, the Veteran admitted shortly thereafter, in the same letter, that he could lift his arm above shoulder level but that it was painful to do so.  More importantly, the range of motion of the Veteran's shoulder was measured on 2 separate occasions, neither of which showed a range of motion limited to shoulder level or even pain beginning at shoulder level.  At the May 2007 VA examination, the Veteran had full range of motion of his left shoulder with pain beginning only at the extremes of range of motion (180 degrees of flexion and abduction).  There was no pain noted with internal or external rotation.  At the Veteran's May 2010 VA examination, he did not mention any limitation of motion of his arm to shoulder level; rather he contended that he was limited with respect to lifting.  Range of motion testing again showed a normal range of motion of the left shoulder, with pain beginning only at the extremes of flexion, abduction, and rotation.  There were no additional limitations after repetitive motion testing.  The results of objective testing on 2 separate occasions showing that the Veteran had full range of motion of his left shoulder with pain only at the extremes of ranges of motion is given greater weight than the Veteran's April 2008 letter in which he contended that his arm should be considered limited in motion to shoulder level due to pain.

The Board has considered alternative diagnostic codes pertaining to the arms and shoulders.  However, there is no evidence of ankylosis, recurrent dislocation of the scapulohumeral joint, dislocation of the clavicle or scapula, deformity, or malunion, nonunion, or fibrous union of any joint of the shoulder or arm. 

The Board also finds that the Veteran's symptoms did  not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  The 10 percent rating assigned specifically contemplates limited and painful motion of the shoulder joint. 

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim with respect to his shoulder.  38 U.S.C.A. § 5107(b). 
	3)  Cervical and Lumbar Spine

Pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine a 10 percent rating is assigned for forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine that is greater than 30 degrees but is not greater than 40 degrees; or a combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees; or a combined range of motion of the cervical spine that is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine that is greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or a combined range of motion of the cervical spine that is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine that is 15 degrees or less or where there is ankylosis of the entire cervical spine.  An evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id. 

As previously noted, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca, 8 Vet. App. at 205-206

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.   However, these criteria are not applicable to this case because the evidence indicates that the Veteran has not experienced any incapacitating episodes of intervertebral disk syndrome.

The evidence does not show that the range of forward flexion of the Veteran's cervical spine was 30 degrees or less, that the combined range of motion of the Veteran's cervical spine was 170 degrees or less, or that there was muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour.  Nor does the evidence show that the range of forward flexion of the Veteran's thoracolumbar spine was 60 degrees or less, or the combined range of motion was 120 degrees or less, or that there was muscle spasm of guarding severe enough to result in an abnormal gait or spinal contour.  

With respect to the Veteran's cervical spine, at the April 2007 VA examination he had 45 degrees of forward flexion, which is normal, and a combined range of motion of 340 degrees, which is also normal.  When the Veteran's cervical spine was reexamined in April 2010, the range of motion of his cervical spine was again normal, with some pain at the extremes of flexion, extension, and left and right lateral flexion.  

While in his April 2008 notice of disagreement the Veteran contended that forward flexion of his cervical spine was limited by 15 or more degrees, this was not shown at 2 separate VA examinations.  Rather, as noted above, normal range of motion was shown both times.  This is more probative than the Veteran's unsupported assertion that the motion of his cervical spine is limited to 30 degrees or less.  

While the Board also acknowledges a February 2007 treatment record indicated some reversed lordosis of the spine, this was not shown on 2 separate VA examinations, both of which showed a normal gait and normal spinal contour without evidence of muscle spasm.
With respect to the Veteran's low back disability, the range of motion of his spine was normal at both the April 2007 and the April 2010 VA examinations, with pain only at the extremes of range of motion.  This was the case even after repetitive motion testing.  

While in his April 2008 notice of disagreement the Veteran contended that the range of motion of his thoracolumbar spine was at times reduced by 30 or more degrees, this was not shown on 2 separate VA examinations, both of which showed normal range of motion of the thoracolumbar spine, with pain only on extremes of range of motion, even after repetition.  The Board also acknowledges the Veteran's testimony at the August 2011 hearing to the effect that he could not bend down to tie his shoes.  This does not establish that the Veteran's range of motion of the thoracolumbar spine was limited to 60 degrees or less, especially as that is not shown by objective evidence.  Also, the Veteran did not mention having any trouble dressing himself that is documented on the report of the April 2010 examination.  

The Board also finds that the Veteran's symptoms did not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  The Veteran's primary complaints are back and neck pain and stiffness.  However, the rating schedule specifically contemplates these symptoms in that it specifically states that the ratings based on range of motion of the spine apply regardless of pain or stiffness in the part of the spine affected by disease or injury. 

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claims for higher ratings for his cervical and lumbar spine disabilities.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 



	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 20 percent for s/p left ankle sprain is granted, subject to the laws and regulations governing the award of VA monetary compensation. 

An initial rating in excess of 10 percent for left shoulder strain is denied.

An initial rating in excess of 10 percent for cervical strain is denied.

An initial rating in excess of 10 percent for lumbar strain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


